Title: To Benjamin Franklin from Dumas, 5 February 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


          
            
              Monsieur,
              Lahaie 5e. Fevr. 1784
            
            Le Sr. Chouquet, après avoir charrié plus d’un mois avec lui le paquet du 17e. Dec. que vous aviez eu la bonté de lui remettre pour moi, me l’a enfin envoyé de Dunkerque par Amsterdam, d’où je l’ai reçu il y a quelques jours. Heureusement les Dépeches de Mr. Van Berckel à L.H.P. ne nous avoient pas laissé ignorer si longtemps le contenu des papiers qu’il renfermoit. Je me recommande toujours à votre bonté, Monsieur, pour me faire parvenir la connoissance prompte de ce qui doit se passer incessamment, à ce que l’on suppose ici, entre le Duc de Dorset & les Plenipo: hollandois au sujet de la conversion des Préliminaires en Traité définitif, comme aussi de l’état de votre santé, pour laquelle je fais assidument les voeux que me dicte le respectueux attachement avec lequel je suis, De Votre Excellence Le très-humble & très obéissant serviteur
            
              C. w. f. Dumas
            
          
          
          
            Quand vous aurez lu, Monsieur, l’incluse pour le Congrès, Mr. votre P. Fils, que j’embrasse cordialement, voudra bien la fermer & expédier promptement pour sa destination.
            
              Passy à Son Excellence Mr. Franklin M. Pl.
            
          
         
          Addressed: à Son Excellence / Monsieur Franklin Esqr., Ministre / Plenipo: des Etats Unis d’Amerique / à Passy./. / pres Paris./. / France
        